DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 17/091977 filed on August 24, 2022.

	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicants arguments have been considered but are not persuasive. 

	On Pg. 9 of remarks in regards to 35 U.S.C. 101, relating to claim 1-31, Applicant states, “Claims 1-31 are rejected under 35 U.S.C. § 101 as directed to an abstract idea without significantly more. Specifically, the Office asserts that the "claim recites a mental process, which can be done utilizing pen and paper." Applicant respectfully disagree. For example, claim 1 recites: " A programmable input output (10) device comprising a memory unit, a communication system, and a memory subsystem coupled to the memory unit " performing a plurality of extraction cycles to determine a plurality of key 
fragments of the lookup key, " calculating, via the hash calculation circuit, a final hash value for the lookup key. 
Claim 25 recites: " A method for performing a table lookup with a single wide key larger than a width of a system bus, " performing a plurality of extraction cycles to determine a plurality of key fragments of the lookup key,  " calculating, via the hash calculation circuit, a final hash value for the lookup key”, " determining a hit on the table entry with the lookup key, " providing the hit on the table entry to the requesting entity or a next processing entity”. Claim 31 recites: " a programmable input output (10) device comprising a memory unit, a system bus, and a memory subsystem coupled to the memory unit via the system bus, " performing a plurality of extraction cycles to determine a plurality of key fragments of the lookup key" calculating, via the hash calculation circuit, a final hash value for the lookup Key”, " determining a hit on the table entry with the lookup key”, " providing the hit on the table entry to the requesting entity or a next processing entity”. 

These are clearly elements that cannot be part of a mental process, which can be done utilizing pen and paper. Thus, Applicant respectfully submit these claims satisfy the requirements of § 101.”

	Examine replies that the claimed invention is an abstract idea. Portion of the 35 U.S.C. 101 rejection is presented below.

With respect to independent claims, 1, 25 and 31, specifically claim 1, 25 and 31 recites "performing a plurality of extraction cycles to determine a plurality of key fragments of the lookup key, wherein a size for the key fragments is determined according to a bandwidth of the communication system”, 
“calculating, via the hash calculation module, a final hash value for the lookup key by sequentially calculating, via a hash chain, an interim hash value for each of the key fragments, wherein each of the interim hash values is stored to a temporary register and used as an initial value in the next calculation, and wherein the first interim hash value is calculated for the first key fragment using zero as the initial value”, 
“determining a read access address for a table entry of a logic table based on the final hash value for the lookup key, a based address of the logic table, and a size of the logic table, wherein the table entry is populated with the lookup key”, 
“determining a plurality of read requests based on the read access address”, and “determining a hit on the table entry with the lookup key by issuing each of the read requests to the memory subsystem and comparing a plurality of respective read responses, received from the memory subsystem, to the respective fragment”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
To each limitation:
The claim limitations recites : "performing a plurality of extraction cycles to determine a plurality of key fragments of the lookup key, wherein a size for the key fragments is determined based on a width of a bus of the communication system”, for example, “performing” in the context of this claim encompasses the user mentally associating labels from a set of text and having each label be a certain size, such as identify all 3 letter words being viewed a sheet of paper. 
“calculating, via the hash calculation circuit, a final hash value for the lookup key by sequentially calculating, via a hash chain, an interim hash value for each of the key fragments, wherein each of the interim hash values is stored to a temporary register and used as an initial value in the next calculation, and wherein the first interim hash value is calculated for the first key fragment using zero as the initial value” for example, “calculating” in the context of this claim encompasses the user mentally determining a final value.  The final value is determined by associating a value with a string.  The first string is zero.

“determining a read access address for a table entry of a logic table based on the final hash value for the lookup key, a based address of the logic table, and a size of the logic table, wherein the table entry is populated with the lookup key”, for example, “determining” in the context of this claim encompasses the user mentally identifying a location of data based on a value.
“determining a plurality of read requests based on the read access address”, for example, “determining” in the context of this claim encompasses the user mentally identifying items to read based upon the location of the items.
“determining a hit on the table entry with the lookup key by issuing each of the read requests to the memory subsystem and comparing a plurality of respective read responses, received from the memory subsystem, to the respective fragment” for example, “determining” in the context of this claim encompasses the user mentally matching a label or text identifier with some previously identified match.

Accordingly, the claim recites an abstract idea.

On Pg. 10-11 of remarks in regards to 35 U.S.C. 103, regarding claims 1-31, Applicant argues the amended limitations.

Examiner replies that a new reference was introduced to teach the amended limitations.



Claim Rejections - 35 U.S.C. §101

3.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-31 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 25 and 31, specifically claim 1, 25 and 31 recites "performing a plurality of extraction cycles to determine a plurality of key fragments of the lookup key, wherein a size for the key fragments is determined according to a bandwidth of the communication system”, 
“calculating, via the hash calculation module, a final hash value for the lookup key by sequentially calculating, via a hash chain, an interim hash value for each of the key fragments, wherein each of the interim hash values is stored to a temporary register and used as an initial value in the next calculation, and wherein the first interim hash value is calculated for the first key fragment using zero as the initial value”, 
“determining a read access address for a table entry of a logic table based on the final hash value for the lookup key, a based address of the logic table, and a size of the logic table, wherein the table entry is populated with the lookup key”, 
“determining a plurality of read requests based on the read access address”, and “determining a hit on the table entry with the lookup key by issuing each of the read requests to the memory subsystem and comparing a plurality of respective read responses, received from the memory subsystem, to the respective fragment”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
To each limitation:
The claim limitations recites : "performing a plurality of extraction cycles to determine a plurality of key fragments of the lookup key, wherein a size for the key fragments is determined based on a width of a bus of the communication system”, for example, “performing” in the context of this claim encompasses the user mentally associating labels from a set of text and having each label be a certain size, such as identify all 3 letter words being viewed a sheet of paper. 
“calculating, via the hash calculation circuit, a final hash value for the lookup key by sequentially calculating, via a hash chain, an interim hash value for each of the key fragments, wherein each of the interim hash values is stored to a temporary register and used as an initial value in the next calculation, and wherein the first interim hash value is calculated for the first key fragment using zero as the initial value” for example, “calculating” in the context of this claim encompasses the user mentally determining a final value.  The final value is determined by associating a value with a string.  The first string is zero.

“determining a read access address for a table entry of a logic table based on the final hash value for the lookup key, a based address of the logic table, and a size of the logic table, wherein the table entry is populated with the lookup key”, for example, “determining” in the context of this claim encompasses the user mentally identifying a location of data based on a value.
“determining a plurality of read requests based on the read access address”, for example, “determining” in the context of this claim encompasses the user mentally identifying items to read based upon the location of the items.
“determining a hit on the table entry with the lookup key by issuing each of the read requests to the memory subsystem and comparing a plurality of respective read responses, received from the memory subsystem, to the respective fragment” for example, “determining” in the context of this claim encompasses the user mentally matching a label or text identifier with some previously identified match.

Accordingly, the claim recites an abstract idea.
             
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. The receiving and providing limitations are data gathering MPEP 2106.05(g)  Independent claims, 1, 25 and Claim 31 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
The claims, 1, 25 and 31 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 2, specifically claim 2 recites “wherein each of the reach request include an incrementing address”. These limitations could be reasonably and practically performed by the human mind, for instance a person walking down a street looking for an address but must pass increasing house addresses until the target address is reached.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 

Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.         
The claim, 2 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


  With respect to dependent claim, 3, specifically claim 3 recites  “wherein a size of each of the read requests is determined according to the bandwidth of the communication system”. These limitations could be reasonably and practically performed by the human mind, for instance a person reading text information. The closer the text is the view of the user, the more words the user can visualize.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 3 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 4, specifically claim 4 recites “wherein each of the read requests is issued per each of the key fragments”. These limitations could be reasonably and practically performed by the human mind, for instance requesting each newly available portion of information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, “serially providing each of the key fragments to a hash calculation module”, “calculating, via the hash calculation module, a final hash value for the lookup key by sequentially calculating, via a hash chain, an interim hash value for each of the key fragments, wherein each of the interim hash values is stored to a temporary register and used as an initial value in the next calculation, and wherein the first interim hash value is calculated for the first key fragment using zero as the initial value”, “providing the hit on the table entry to the requesting entity or a next processing entity”,. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 4 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 5, specifically claim 5 recites "“wherein the each of the read responses comprise a data line in the memory unit, and wherein each of the key fragments are matched with the corresponding data line to determine the hit on the table entry”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 5 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 5 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claim, 6, specifically claim 6 recites  “wherein the read responses are received from the memory subsystem in a first in, first out (FIFO) order”. These limitations could be reasonably and practically performed by the human mind, for instance to-do items on a list and start to read the list from the top. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 6 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 6 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 7, specifically claim 7 recites “providing the hit on the table entry to the requesting entity or a next processing entity”, “further configured to perform: reordering the read responses to a first in, first out (FIFO) order before determining the hit on the table entry”. These limitations could be reasonably and practically performed by the human mind, for instance to-do items on a list and start to read the list from the top. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 7 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 7 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 8, specifically claim 8 recites  “wherein the hit on the table entry is determined by: maintaining, as comparisons for the matching are performed, a match indication on the lookup key via an AND of the matched data lines and the key fragments”. These limitations could be reasonably and practically performed by the human mind, for instance comparisons on information to identify matches. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claim, 8 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 8 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 9, specifically claim 9 recites " “wherein the hit on the table entry is determined by: applying a configurable mask to the last key fragment and the last data line returned before the matching is performed”. These limitations could be reasonably and practically performed by the human mind, for instance comparisons on information to identify matches. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 9 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 9 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 10, specifically claim 10 recites “wherein the requesting entity comprises a processing unit, hardware logics that use the logic table, or a stage in a hardware processing pipeline”. 
Since the claims are dependent upon claim 1, and does not cure the deficiencies these limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data.
Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 

Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. 
“wherein the requesting entity comprises a processing unit, hardware logics that use the logic table, or a stage in a hardware processing pipeline” is seen as generic computing device using a data structure to retrieve data.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 10 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 11, specifically claim 11 recites “wherein the next processing entity comprises a processing unit, hardware logics that use the logic table, or a stage in a hardware processing pipeline”.
Since the claims are dependent upon claim 1, and does not cure the deficiencies these limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 

Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. 
wherein the next processing entity comprises a processing unit, hardware logics that use the logic table, or a stage in a hardware processing pipeline” is seen as generic processor and uses software to store data.  At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 11 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 12, specifically claim 12 recites “wherein the transaction input comprises data structures that include fields, and wherein the extraction cycles are performed to extract the fields to form the lookup key and determine the key fragments”. Since the claims are dependent upon claim 1, and does not cure the deficiencies these limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. 
“wherein the transaction input comprises data structures that include fields, and wherein the extraction cycles are performed to extract the fields to form the lookup key and determine the key fragments” is seen as generic data retrieval through extracting information.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 12 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 13, specifically claim 13 recites “wherein the transaction input comprises data structures that include fields, and wherein the extraction cycles are performed to extract the fields to form the lookup key and determine the key fragments”. Since the claims are dependent upon claim 1, and does not cure the deficiencies these limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.

Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. 
“wherein the transaction input comprises data structures that include fields, and wherein the extraction cycles are performed to extract the fields to form the lookup key and determine the key fragments” is seen as generic data retrieval through extracting information. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 13 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 14, specifically claim 14 recites "wherein a start of transaction (SOT) control signal and an end of transaction (EOT) control signal, determined according to the transaction input, are stored on a sideband”. 
Since the claims are dependent upon claim 1, and does not cure the deficiencies these limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.

Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. 
wherein a start of transaction (SOT) control signal and an end of transaction (EOT) control signal, determined according to the transaction input, are stored on a sideband is seen as generic starting and stopping of processing data.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 14 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 15, specifically claim 15 recites “wherein the communication system comprises a system bus, and wherein the bandwidth of the communication system comprise a width of the system bus”. Since the claims are dependent upon claim 1, and does not cure the deficiencies these limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. 
“wherein the communication system comprises a system bus, and wherein the bandwidth of the communication system comprise a width of the system bus” is seen as generic computing communication.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 15 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claim, 16, specifically claim 16 recites “wherein the hash calculation module employs a cyclic redundancy check (CRC) as a hash function”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 16 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 17, specifically claim 17 recites “wherein the CRC is serialized to support wide keys with a single temporary storage, and wherein the single temporary storage is a same width as output of the CRC”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing.  Dependent claim, 17 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 18, specifically claim 18 recites “wherein the hash calculation module employs a configurable mask to the last fragment before determining the interim hash value for the last key fragment”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing.  Dependent claim, 18 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 19, specifically claim 19 recites " “wherein the interim hash value for the last key fragment comprises the final hash value for the transaction input”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing.  Dependent claim, 19 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 20, specifically claim 20 recites “wherein the number of key fragments is configurable per the logic table”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); and “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing.  Dependent claim, 20 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 21, specifically claim 21 recites "determining a hit on the table entry with the lookup key by issuing each of the read requests to the memory subsystem and comparing a plurality of respective read responses, received from the memory subsystem, to the respective fragment”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database.
"determining a hit on the table entry with the lookup key by issuing each of the read requests to the memory subsystem and comparing a plurality of respective read responses, received from the memory subsystem, to the respective fragment” is seen as generic data retrieval from a database.
 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing.  Dependent claim, 21 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 21 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 22, specifically claim 22 recites “wherein the number of read requests is determined according to the table entry and the bandwidth of the communication system”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 22 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 22 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 23, specifically claim 23 recites “wherein each table entry in the logic table comprises a full key matching the lookup key and data associated with the full key”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 23 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 23 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 24, specifically claim 24 recites “wherein the programmable IO device comprises a router, a switch, or a smart network interface card (smartNIC)”. Since the claims are dependent upon claim 1, and does not cure the deficiencies these limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database.
“wherein the programmable IO device comprises a router, a switch, or a smart network interface card (smartNIC)” is seen as generic network interface.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 24 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 24 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 26, specifically claim 26 recites "wherein the each of the read responses comprise a data line in a memory unit, and wherein each of the key fragments are matched with the corresponding data line to determine the hit on the table entry, wherein the hit on the table entry is determined by: maintaining, as comparisons for the matching are performed, a match indication on the lookup key via an AND of the matched data lines and the key fragments; and applying a configurable mask to the last key fragment and the last data line returned before the matching is performed”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 26 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 26 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 27, specifically claim 27 recites “wherein the transaction input comprises data structures that include fields, and wherein the extraction cycles are performed to extract the fields to form the lookup key and determine the key fragments”. Since the claims are dependent upon claim 25, and does not cure the deficiencies these limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database.
“wherein the transaction input comprises data structures that include fields, and wherein the extraction cycles are performed to extract the fields to form the lookup key and determine the key fragments” is seen as generic data extraction.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 27 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 27 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claim, 28, specifically claim 28 recites "wherein the hash calculation module employs a cyclic redundancy check (CRC) as a hash function. In some embodiments, the CRC is serialized to support wide keys with a single temporary storage. In some embodiments, the single temporary storage is a same width as output of the CRC”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 28 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.                  
The claim, 28 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim, 29, specifically claim 29 recites “wherein the hash calculation module employs a configurable mask to the last fragment before determining the interim hash value for the last key fragment”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing.  Dependent claim, 29 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 29 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim, 30, specifically claim 30 recites “wherein the hash calculation module employs a configurable mask to the last fragment before determining the interim hash value for the last key fragment”. These limitations could be reasonably and practically performed by the human mind, for instance performing calculations on text data, using the data as an index to another location to retrieve data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites, “receiving a transaction input from a requesting entity, the transaction input comprising a lookup key”, which is seen as routine computing device receiving a key); 
“serially providing each of the key fragments to a hash calculation module” which is seen as generic parsing of data and placing the parsed data into an algorithm); “providing the hit on the table entry to the requesting entity or a next processing entity” is seen as generic data retrieval from a database.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claim, 30 further recite “programmable input output device”, a programmable system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim, 30 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3 - 8, 10- 15, 19, 20 - 25, 27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das U.S. Patent Application Publication No. 2019/0236752 (herein as ‘Das’) and further in view of Ringe et al. U.S. Patent No. 10, 725,958 (herein as ‘Ringe’) and McHugh et al. U.S. Patent No. 8,849,825 (herein as ‘McHugh’).

As to claim 1 Das teaches a programmable input output (IO) device comprising a memory unit (Par. 0022 Das a CPU); a communication system, (Par. 0022 Das discloses a communication system); and a memory subsystem coupled to the memory unit via the communication system, (Par. 0022 Das discloses a memory communication system); the programmable IO device configured to perform at least (Par. 0022 Das discloses a I/O controller); 
receiving a transaction input from a requesting entity, the transaction input comprising a lookup key (Par. 0046 Das discloses receiving a request to obtain values associated with a key. The key is seen as the lookup key); 
performing a plurality of extraction cycles to determine a plurality of key fragments of the lookup key (Applicant Specification Par. 0041 Applicant discuses extraction cycles are performed by taking a key and dividing the key into multiple fragments. Par. 0028 Das discloses the key is divided into segments.  The segments are seen as key fragments);
Das does not teach but Ringe teaches wherein a size for the key fragments is determined based on a width of a bus of the communication system (Col. 5 Lines 15-25 Ringe discloses the width of the chunk value data is based upon the ratio of the narrowest data bus size to its own bus size);
Das and Ringe are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the bus size of Ringe, to allow prevent mismatched data bus sizes. The suggestion/motivation to combine is that it would be obvious to try in order to reduce undesired storage increase and power requirements (Col. 1 Lines 5-13 Ringe).
Das teaches serially providing each of the key fragments to a hash calculation circuit (Par. 0029 Das discloses each segment acts like an index and is used as a key into a hash table. Each key is paired in the hash table with a value that is used as an address. Providing each segment to be used in the hash table is seen as serially providing each of the key fragments. The using the key-value hash table to match keys with values is seen as the hash calculation module);
calculating, via the hash calculation circuit, a final hash value for the lookup key by sequentially calculating, via a hash chain, an interim hash value for each of the key fragments, wherein each of the interim hash values is stored to a temporary register and used as an initial value in the next calculation (Fig. 2 Par. 0027 and Par. 0029 Das discloses the memory size is 4 bytes, yet the key is 12 bytes, so the key is divided into 3 segments of 4 bytes each. The extracted fragment is seen as an interim hash value. When a key is dividing into a fragment, the key is stored. Dividing the key and storing the fragment is seen as storing the value into a temporary register. In Fig. 2, the key is divided into 3 fragments (54686973, 20697320 and 44657921), by extracting this fragment the fragment is stored in a temporary register. 0029 Das discloses each key segment is paired in a hash table that produces an upper portion of the address and a lower portion of the address. Producing an upper portion of the address and lower portion of the address from the key segment is seen as using the key segment as an initial value in the next calculation.  The upper and lower portion are then combined to form an address of another paired hash in another level. The combined address is seen as the initial value. The using the address in the next level is seen as the next calculation. The hash calculation module is seen as merging the upper and lower portions of the address);
Das does not teach but McHugh teaches and wherein the first interim hash value is calculated for the first key fragment using zero as the initial value (Col. 23 Lines 20-40 McHugh discloses a hash value generated from a portion of key (fragment) has a value of zero);
Das and McHugh are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of McHugh, to allow simple backup and recovery operations. The suggestion/motivation to combine is that it would be obvious to try in order to access a piece of data when stored in different storage blocks (Col. 1 Lines 20-30 McHugh).
Das teaches determining a read access address for a table entry of a logic table based on the final hash value for the lookup key (Par. 0004 of Application Specification discloses logic table is a full key matching the lookup key and data associated with the full key. Par. 0015-0017 Das discloses the key-value mappings. The value is seen as data associated with the full key. Par. 0027-0028 Das discloses the key is a first string that maps to a second string address. The first string key is seen as the lookup key. The second string address is seen as the access address. The key is divided into segments and each segment is used as an index into a paired hash table. Par. 0015 and Par. 0027 Das disclose the key-value mappings include the original key-value pair and divided segments that map to values.   The key-value mappings is seen as the logic table. Par. 0029 Das discloses each key segment is paired in a hash table that produces an upper portion of the address and a lower portion of the address. The upper and lower portion are then combined to form an address of another paired hash in another level.  Forming an address to another hash is seen as the final hash value);
a based address of the logic table (Par. 0029 Das discloses each segment key is paired to an address); , and a size of the logic table (The location of each stored segment is seen as the base address of the logic table. Each divided segment using the index provide logic to a value/address in a paired hash table. Each segment is associated with a size. The number of the segments is based upon the size of key and memory.  The number of segments with a size is seen as the size of the logic table);
wherein the table entry is populated with the lookup key (Fig. 6 and Par. 0031 Das discloses using the merged values from the upper hash table and the lower hash table to form an address of the location of the value of the key);


As to claim 3 Das in combination with McHugh teaches each and every limitation of claim 1.
In addition Das teaches wherein a size of each of the read requests is determined according to the bandwidth of the communication system (Par. 0027 and Par. 0029 Das discloses the memory size is 4 bytes, yet the key is 12 bytes, so the key is divided into 3 segments of 4 bytes each.  Therefore the number of segments is based upon the key size and the size of the memory storage.  The using the memory storage is seen as the bandwidth communication system).


As to claim 4 Das in combination with McHugh teaches each and every limitation of claim 3.
In addition Das teaches wherein each of the read requests is issued per each of the key fragments (Par. 0027-0028 Das discloses the key is divided into segments and using each segment as an index into a paired hash table).

As to claim 5 Das in combination with McHugh teaches each and every limitation of claim 4.
In addition Das teaches wherein the each of the read responses comprise a data line in the memory unit, and wherein each of the key fragments are matched with the corresponding data line to determine the hit on the table entry (Par. 0044 Das discloses the key that matches the requested key.  The location in the multi-level tree is seen as the data line.  The requested key is seen as the key fragment).


As to claim 6 Das in combination with McHugh teaches each and every limitation of claim 5.
In addition Das teaches wherein the read responses are received from the memory subsystem in a first in, first out (FIFO) order (Par. 0048 and Fig. 6 Das discloses the system uses the first element index the hash key table. Par. 0056 Das discloses performing a sequential key-value mapping to read data).

As to claim 7 Das in combination with McHugh teaches each and every limitation of claim 5.
In addition Das teaches further configured to perform: reordering the read responses to a first in, first out (FIFO) order before determining the hit on the table entry (Par. 0048 and Fig. 6 Das discloses the system uses the first element index the hash key table. Par. 0056 Das discloses performing a sequential key-value mapping to read data to locate a hit).


As to claim 8 Das in combination with McHugh teaches each and every limitation of claim 5.
In addition Das teaches wherein the hit on the table entry is determined by: maintaining, as comparisons for the matching are performed, a match indication on the lookup key via an AND of the matched data lines and the key fragments (Par. 0044 Das discloses key matches the first segment of the requested key).


As to claim 10 Das in combination with McHugh teaches each and every limitation of claim 5.
In addition Das teaches wherein the requesting entity comprises a processing unit, hardware logics that use the logic table, or a stage in a hardware processing pipeline  (Par. 0022 Das a CPU);


As to claim 11 Das in combination with McHugh teaches each and every limitation of claim 2.
In addition Das teaches wherein the next processing entity comprises a processing unit, hardware logics that use the logic table, or a stage in a hardware processing pipeline  (Par. 0022 Das a CPU). 

As to claim 12 Das in combination with McHugh teaches each and every limitation of claim 1.
In addition Das teaches wherein the transaction input comprises data structures that include fields, and wherein the extraction cycles are performed to extract the fields to form the lookup key and determine the key fragments (Par. 0029 Das discloses the system determining the memory size and the key size and dividing the key into segments that will fit into the memory).

As to claim 13 Das in combination with McHugh teaches each and every limitation of claim 12.
In addition Das teaches wherein a portion of the fields are not used by the logic table, and wherein the portion of the fields is provided to the next processing entity for downstream processing (Par. 0029 Das discloses the upper and lower portion of the address and combining the upper and lower portion to form a new address. The portions in between the addresses is seen as fields not used by the logic table.  Combining the upper and lower portion to form an address in the next level or the multi-level tree configuration is seen as portion of the fields is provided to the next entity for processing).

As to claim 14 Das in combination with McHugh teaches each and every limitation of claim 12.
In addition Das teaches wherein a start of transaction (SOT) control signal (Par. 0047 Das discloses obtaining the key as the start of the key value mapping);
and an end of transaction (EOT) control signal, determined according to the transaction input, are stored on a sideband (Par. 0048 Das discloses retrieving the value from the paired hash table to end the request).


As to claim 15 Das in combination with McHugh teaches each and every limitation of claim 1.
In addition Das teaches wherein the communication system comprises a system bus, and wherein the bandwidth of the communication system comprise a width of the system bus (Par. 0016 and Par. 0017 Das discloses the word size of the memory to receive the data is fixed. The word size is seen as the width of the system bus).

As to claim 19 Das in combination with McHugh teaches each and every limitation of claim 1.
In addition Das teaches wherein the interim hash value for the last key fragment comprises the final hash value for the transaction input (Fig. 6 (612) and Par. 0048 Das discloses the last segment is analyzed and the address of the location of the value is obtain and returned.  The address is seen as the interim hash value.  The value obtained is seen as the final hash value).


As to claim 20 Das in combination with McHugh teaches each and every limitation of claim 1.
In addition Das teaches wherein the number of key fragments is configurable per the logic table (Par. 0017 Das discloses the number of fragments is based upon the size of the memory and word size, to produce a N number of segments.  The N number of segments is seen as the logic table).

As to claim 21 Das in combination with McHugh teaches each and every limitation of claim 1.
In addition Das teaches wherein the number of key fragments and the number of read requests are equal (Par. 0028 and Par. 0029 Das discloses the system determining the number of key segment. And each key segment making a request as an index into a paired hash table);
and wherein the size of each of the key fragments and a size of each of the read requests are determined according to the bandwidth of the communication system (Par. 0017 Das discloses the number of fragments is based upon the size of the memory and word size, to produce a N number of segments.  The N number of segments is seen as the logic table).

As to claim 22 Das in combination with McHugh teaches each and every limitation of claim 1.
In addition Das teaches wherein the number of read requests is determined according to the table entry and the bandwidth of the communication system (Par. 0028 and Par. 0029 Das discloses the system determining the number of key segment. And each key segment making a request as an index into a paired hash table).

As to claim 23 Das in combination with McHugh teaches each and every limitation of claim 1.
In addition Das teaches wherein each table entry in the logic table comprises a full key matching the lookup key and data associated with the full key (Par. 0017 Das discloses when there is only 1 segment, which means the single key is used as an index into a single paired hash table.  The single key is seen as the lookup key. The single key is also the full key.  The value inside the paired hash table is seen as the data associated with the full key).

As to claim 24 Das in combination with McHugh teaches each and every limitation of claim 1.
In addition Das teaches wherein the programmable IO device comprises a router, a switch, or a smart network interface card (smartNIC) (Par. 0023 Das discloses the device having a interconnect network).

As to claim 25 teaches a method for performing a table lookup with a single wide key larger than a width of a system bus, the method comprising: 
receiving a transaction input from a requesting entity, the transaction input comprising a lookup key (Par. 0046 Das discloses receiving a request to obtain values associated with a key);  
performing a plurality of extraction cycles to determine a plurality of key fragments of the lookup key (Applicant Specification Par. 0041 Applicant discuses extraction cycles are performed by taking a key and dividing the key into multiple fragments. Par. 0028 Das discloses the key is divided into segments.  The segments are seen as key fragments);
Das does not teach but Ringe teaches wherein a size for the key fragments is determined based on a width of a bus of the communication system (Col. 5 Lines 15-25 Ringe discloses the width of the chunk value data is based upon the ratio of the narrowest data bus size to its own bus size);
Das and Ringe are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the bus size of Ringe, to allow prevent mismatched data bus sizes. The suggestion/motivation to combine is that it would be obvious to try in order to reduce undesired storage increase and power requirements (Col. 1 Lines 5-13 Ringe).
Das teaches serially providing each of the key fragments to a hash calculation circuit (Par. 0029 Das discloses each segment acts like an index and is used as a key into a hash table. Each key is paired in the hash table with a value that is used as an address.  The using the key-value hash table to match keys with values is seen as the hash calculation module);
calculating, via the hash calculation circuit, a final hash value for the lookup key by sequentially calculating, via a hash chain, an interim hash value for each of the key fragments, wherein each of the interim hash values is stored to a temporary register and used as an initial value in the next calculation (Fig. 2 Par. 0027 and Par. 0029 Das discloses the memory size is 4 bytes, yet the key is 12 bytes, so the key is divided into 3 segments of 4 bytes each. The extracted fragment is seen as an interim hash value. When a key is dividing into a fragment, the key is stored. Dividing the key and storing the fragment is seen as storing the value into a temporary register. In Fig. 2, the key is divided into 3 fragments (54686973, 20697320 and 44657921), by extracting this fragment the fragment is stored in a temporary register. 0029 Das discloses each key segment is paired in a hash table that produces an upper portion of the address and a lower portion of the address. Producing an upper portion of the address and lower portion of the address from the key segment is seen as using the key segment as an initial value in the next calculation.  The upper and lower portion are then combined to form an address of another paired hash in another level. The combined address is seen as the initial value. The using the address in the next level is seen as the next calculation. The hash calculation module is seen as merging the upper and lower portions of the address);
Das does not teach but McHugh teaches and wherein the first interim hash value is calculated for the first key fragment using zero as the initial value (Col. 23 Lines 20-40 McHugh discloses a hash value generated from a portion of key (fragment) has a value of zero);
Das and McHugh are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of McHugh, to allow simple backup and recovery operations. The suggestion/motivation to combine is that it would be obvious to try in order to access a piece of data when stored in different storage blocks (Col. 1 Lines 20-30 McHugh).
Das teaches determining a read access address for a table entry of a logic table based on the final hash value for the lookup key (Par. 0004 of Application Specification discloses logic table is a full key matching the lookup key and data associated with the full key. Par. 0015-0017 Das discloses the key-value mappings. The value is seen as data associated with the full key. Par. 0027-0028 Das discloses the key is a first string that maps to a second string address. The first string key is seen as the lookup key. The second string address is seen as the access address. The key is divided into segments and each segment is used as an index into a paired hash table. Par. 0015 and Par. 0027 Das disclose the key-value mappings include the original key-value pair and divided segments that map to values.   The key-value mappings is seen as the logic table. Par. 0029 Das discloses each key segment is paired in a hash table that produces an upper portion of the address and a lower portion of the address. The upper and lower portion are then combined to form an address of another paired hash in another level.  Forming an address to another hash is seen as the final hash value);
a based address of the logic table (Par. 0029 Das discloses each segment key is paired to an address); 
and a size of the logic table (Par. 0027-0028 Das discloses the key is divided into segments and using each segment as an index into a paired hash table.  The divided segments is seen as the logic table. The location of each stored segment is seen as the base address of the logic table. Each divided segment using the index provide logic to a value/address in a paired hash table. Each segment is associated with a size. The number of the segments is based upon the size of key and memory.  The number of segments with a size is seen as the size of the logic table);
wherein the table entry is populated with the lookup key (Fig. 6 and Par. 0031 Das discloses using the merged values from the upper hash table and the lower hash table to form an address of the location of the value of the key);
determining a plurality of read requests based on the read access address (Par. 0044 Das discloses searching a tree to locate a match of a key that matches the requested first segment of a key. Searching a tree for a requested first segment is seen as plurality of read request. The first segment is an address. Par. 0047- 0048 Das discloses requesting a value associated with a key, dividing the key into segments and using each segment as an index to hash table to retrieve a value);
determining a hit on the table entry with the lookup key by issuing each of the read requests to a memory subsystem and comparing a plurality of respective read responses, received from the memory subsystem, to the respective fragment (Par. 0044 Das discloses searching a tree to locate a match of a key that matches the requested first segment of a key. Searching a tree for a requested first segment is seen as plurality of read request and read responses. The first segment is an address. Once a match is identified, the location of the address is stored. Par. 0047- 0048 Das discloses requesting a value associated with a key, dividing the key into segments and using each segment as an index to hash table to retrieve a value.  The hit is seen as the requested key matching a key in the paired hash table. The table is seen as the paired hash table);
and providing the hit on the table entry to the requesting entity or a next processing entity (Par. 0047- 0048 Das discloses requesting a value associated with a key, dividing the key into segments and using each segment as an index to hash table to retrieve a value (616) The hit is seen as the requested key matching a key in the paired hash table to retrieve a value).


As to claim 27 Das in combination with McHugh teaches each and every limitation of claim 25.
Das in combination with McHugh but Das teaches wherein the transaction input comprises data structures that include fields, and wherein the extraction cycles are performed to extract the fields to form the lookup key and determine the key fragments (Par. 0029 Das discloses the system determining the memory size and the key size and dividing the key into segments that will fit into the memory).


As to claim 30 Das in combination with McHugh teaches each and every limitation of claim 25.
Das in combination with McHugh but Das teaches wherein the number of key fragments and the number of read requests are equal (Par. 0028 and Par. 0029 Das discloses the system determining the number of key segment. And each key segment making a request as an index into a paired hash table);
and wherein the size of each of the key fragments and a size of each of the read requests are determined according to the width of the system bus (Par. 0017 Das discloses the number of fragments is based upon the size of the memory and word size, to produce a N number of segments.  The N number of segments is seen as the logic table).

	As to claim 31 Das teaches a programmable system with wide key support, comprising: a requesting entity (Par. 0022 Das a CPU);
and a programmable input output (IO) device comprising a memory unit (Par. 0022 Das a CPU);, a system bus, and a memory subsystem coupled to the memory unit via the system bus  (Par. 0022 Das discloses a memory communication system);, the programmable IO device coupled to the requesting entity (Par. 0022 Das discloses a I/O controller); and configured to perform operations comprising: 
receiving a transaction input from the requesting entity, the transaction input comprising a lookup key (Par. 0046 Das discloses receiving a request to obtain values associated with a key);
performing a plurality of extraction cycles to determine a plurality of key fragments of the lookup key (Applicant Specification Par. 0041 Applicant discuses extraction cycles are performed by taking a key and dividing the key into multiple fragments. Par. 0028 Das discloses the key is divided into segments.  The segments are seen as key fragments);
Das does not teach but Ringe teaches wherein a size for the key fragments is determined based on a width of a bus of the communication system (Col. 5 Lines 15-25 Ringe discloses the width of the chunk value data is based upon the ratio of the narrowest data bus size to its own bus size);
Das and Ringe are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the bus size of Ringe, to allow prevent mismatched data bus sizes. The suggestion/motivation to combine is that it would be obvious to try in order to reduce undesired storage increase and power requirements (Col. 1 Lines 5-13 Ringe).
serially providing each of the key fragments to a hash calculation circuit (Par. 0029 Das discloses each segment acts like an index and is used as a key into a hash table. Each key is paired in the hash table with a value that is used as an address.  The using the key-value hash table to match keys with values is seen as the hash calculation module); 
calculating, via the hash calculation circuit, a final hash value for the lookup key by sequentially calculating, via a hash chain, an interim hash value for each of the key fragments, wherein each of the interim hash values is stored to a temporary register and used as an initial value in the next calculation (Fig. 2 Par. 0027 and Par. 0029 Das discloses the memory size is 4 bytes, yet the key is 12 bytes, so the key is divided into 3 segments of 4 bytes each. The extracted fragment is seen as an interim hash value. When a key is dividing into a fragment, the key is stored. Dividing the key and storing the fragment is seen as storing the value into a temporary register. In Fig. 2, the key is divided into 3 fragments (54686973, 20697320 and 44657921), by extracting this fragment the fragment is stored in a temporary register. 0029 Das discloses each key segment is paired in a hash table that produces an upper portion of the address and a lower portion of the address. Producing an upper portion of the address and lower portion of the address from the key segment is seen as using the key segment as an initial value in the next calculation.  The upper and lower portion are then combined to form an address of another paired hash in another level. The combined address is seen as the initial value. The using the address in the next level is seen as the next calculation. The hash calculation module is seen as merging the upper and lower portions of the address);
Das does not teach but McHugh teaches and wherein the first interim hash value is calculated for the first key fragment using zero as the initial value (Col. 23 Lines 20-40 McHugh discloses a hash value generated from a portion of key (fragment) has a value of zero);
Das and McHugh are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of McHugh, to allow simple backup and recovery operations. The suggestion/motivation to combine is that it would be obvious to try in order to access a piece of data when stored in different storage blocks (Col. 1 Lines 20-30 McHugh).
Das teaches determining a read access address for a table entry of a logic table based on the final hash value for the lookup key (Par. 0004 of Application Specification discloses logic table is a full key matching the lookup key and data associated with the full key. Par. 0015-0017 Das discloses the key-value mappings. The value is seen as data associated with the full key. Par. 0027-0028 Das discloses the key is a first string that maps to a second string address. The first string key is seen as the lookup key. The second string address is seen as the access address. The key is divided into segments and each segment is used as an index into a paired hash table. Par. 0015 and Par. 0027 Das disclose the key-value mappings include the original key-value pair and divided segments that map to values.   The key-value mappings is seen as the logic table. Par. 0029 Das discloses each key segment is paired in a hash table that produces an upper portion of the address and a lower portion of the address. The upper and lower portion are then combined to form an address of another paired hash in another level.  Forming an address to another hash is seen as the final hash value);
a based address of the logic table(Par. 0029 Das discloses each segment key is paired to an address); , and a size of the logic table (Par. 0027-0028 Das discloses the key is divided into segments and using each segment as an index into a paired hash table.  The divided segments is seen as the logic table. The location of each stored segment is seen as the base address of the logic table. Each divided segment using the index provide logic to a value/address in a paired hash table. Each segment is associated with a size. The number of the segments is based upon the size of key and memory.  The number of segments with a size is seen as the size of the logic table);
wherein the table entry is populated with the lookup key (Fig. 6 and Par. 0031 Das discloses using the merged values from the upper hash table and the lower hash table to form an address of the location of the value of the key); 
determining a plurality of read requests based on the read access address (Par. 0044 Das discloses searching a tree to locate a match of a key that matches the requested first segment of a key. Searching a tree for a requested first segment is seen as plurality of read request. The first segment is an address. Par. 0047- 0048 Das discloses requesting a value associated with a key, dividing the key into segments and using each segment as an index to hash table to retrieve a value);
determining a hit on the table entry with the lookup key by issuing each of the read requests to the memory subsystem and comparing a plurality of respective read responses, received from the memory subsystem, to the respective fragment (Par. 0044 Das discloses searching a tree to locate a match of a key that matches the requested first segment of a key. Searching a tree for a requested first segment is seen as plurality of read request and read responses. The first segment is an address. Once a match is identified, the location of the address is stored. Par. 0047- 0048 Das discloses requesting a value associated with a key, dividing the key into segments and using each segment as an index to hash table to retrieve a value.  The hit is seen as the requested key matching a key in the paired hash table. The table is seen as the paired hash table);
and providing the hit on the table entry to the requesting entity or a next processing entity (Par. 0047- 0048 Das discloses requesting a value associated with a key, dividing the key into segments and using each segment as an index to hash table to retrieve a value (616) The hit is seen as the requested key matching a key in the paired hash table to retrieve a value).


7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Das U.S. Patent Application Publication No. 2019/0236752 (herein as ‘Das’) in combination with McHugh et al. U.S. Patent No. 8,849,825 (herein as ‘McHugh’) and further in view of Kaminaga et al. U.S. Patent Application Publication No. 2018/0090202 (herein as ‘Kaminaga’).


As to claim 2 Das in combination with McHugh teaches each and every limitation of claim 1.
Das teaches wherein the programmable IO device configured to perform at least:
determining a plurality of read requests based on the read access address (Par. 0044 Das discloses searching a tree to locate a match of a key that matches the requested first segment of a key. Searching a tree for a requested first segment is seen as plurality of read request. The first segment is an address. Par. 0047- 0048 Das discloses requesting a value associated with a key, dividing the key into segments and using each segment as an index to hash table to retrieve a value);
determining a hit on the table entry with the lookup key by issuing each of the read requests to the memory subsystem and comparing a plurality of respective read responses, received from the memory subsystem, to the respective fragment (Par. 0044 Das discloses searching a tree to locate a match of a key that matches the requested first segment of a key. Searching a tree for a requested first segment is seen as plurality of read request and read responses. The first segment is an address. Once a match is identified, the location of the address is stored. Par. 0047- 0048 Das discloses requesting a value associated with a key, dividing the key into segments and using each segment as an index to hash table to retrieve a value.  The hit is seen as the requested key matching a key in the paired hash table. The table is seen as the paired hash table);
and providing the hit on the table entry to the requesting entity or a next processing entity (Par. 0047- 0048 Das discloses requesting a value associated with a key, dividing the key into segments and using each segment as an index to hash table to retrieve a value (616). The retrieved value is seen as the hit.).
Das in combination with McHugh but Kaminaga teaches wherein each of the read requests include an incrementing address (Par. 0006 Kaminaga discloses incrementing the addresses when reading from the memory).
Das and Kaminaga are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of Kaminaga, to allow simple backup and recovery operations. The suggestion/motivation to combine is that it would be obvious to try in order to have continuous reading at high speed (Par. 0006-0013 Kaminaga).


8.	Claims 9, 18, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Das U.S. Patent Application Publication No. 2019/0236752 (herein as ‘Das’) in combination with McHugh et al. U.S. Patent No. 8,849,825 (herein as ‘McHugh’) and further in view of Bobbitt et al. U.S. Patent No. 7,526,487 (herein as ‘Bobbitt’).


As to claim 9 Das in combination with McHugh teaches each and every limitation of claim 5.
	Das in combination with McHugh does not teach but Bobbitt teaches wherein the hit on the table entry is determined by: applying a configurable mask to the last key fragment and the last data line returned before the matching is performed (Col. 19 Lines 32-45 Bobbitt discloses the search mask field for each key is stored in the key definition. Each key also has a mask field).
Das and Bobbitt are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of Bobbitt, to allow transactions. The suggestion/motivation to combine is that it would be obvious to try in order to have adaptive software for changing data structures (Col. 13 Lines 1-8 Bobbitt).


As to claim 18 Das in combination with McHugh teaches each and every limitation of claim 1.
Das in combination with McHugh does not teach but Bobbitt teaches wherein the hash calculation module employs a configurable mask to the last fragment before determining the interim hash value for the last key fragment (Col. 19 Lines 32-45 Bobbitt discloses the search mask field for each key is stored in the key definition. Each key also has a mask field).
Das and Bobbitt are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of Bobbitt, to allow transactions. The suggestion/motivation to combine is that it would be obvious to try in order to have adaptive software for changing data structures (Col. 13 Lines 1-8 Bobbitt).


As to claim 26 Das in combination with McHugh teaches each and every limitation of claim 25.
Das in combination with McHugh does not teach but Lim teaches wherein the each of the read responses comprise a data line in a memory unit, and wherein each of the key fragments are matched with the corresponding data line to determine the hit on the table entry (Par. 0044 Das discloses the key that matches the requested key.  The location in the multi-level tree is seen as the data line.  The requested key is seen as the key fragment);
wherein the hit on the table entry is determined by: 
maintaining, as comparisons for the matching are performed, a match indication on the lookup key via an AND of the matched data lines and the key fragments (Par. 0044 Das discloses key matches the first segment of the requested key);
Das in combination with McHugh does not teach but Bobbitt teaches and applying a configurable mask to the last key fragment and the last data line returned before the matching is performed (Col. 19 Lines 32-45 Bobbitt discloses the search mask field for each key is stored in the key definition. Each key also has a mask field).
Das and Bobbitt are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of Bobbitt, to allow transactions. The suggestion/motivation to combine is that it would be obvious to try in order to have adaptive software for changing data structures (Col. 13 Lines 1-8 Bobbitt).

As to claim 29 Das in combination with McHugh teaches each and every limitation of claim 25.
Das in combination with McHugh does not teach but Bobbitt teaches wherein the hash calculation module employs a configurable mask to the last fragment before determining the interim hash value for the last key fragment (Col. 19 Lines 32-45 Bobbitt discloses the search mask field for each key is stored in the key definition. Each key also has a mask field).
Das and Bobbitt are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of Bobbitt, to allow transactions. The suggestion/motivation to combine is that it would be obvious to try in order to have adaptive software for changing data structures (Col. 13 Lines 1-8 Bobbitt).


9.	Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Das U.S. Patent Application Publication No. 2019/0236752 (herein as ‘Das’) in combination with McHugh et al. U.S. Patent No. 8,849,825 (herein as ‘McHugh’) and further in view of Lim U.S. Patent Application Publication No. 2011/0219010 (herein as ‘Lim’).

As to claim 16 Das in combination with McHugh teaches each and every limitation of claim 1.
	Das in combination with McHugh does not teach but Lim teaches wherein the hash calculation module employs a cyclic redundancy check (CRC) as a hash function (Par. 0086 Lim discloses the cyclic redundancy check generating a fixed string through extracting source address).
Das and Lim are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of Lim, to increase search performance. The suggestion/motivation to combine is that it would be obvious to try in order to prevent unnecessary searching (Par. 0010-0019 Lim).

As to claim 17 Das in combination with McHugh teaches each and every limitation of claim 16.
Das in combination with McHugh does not teach but Lim teaches wherein the CRC is serialized to support wide keys with a single temporary storage, and wherein the single temporary storage is a same width as output of the CRC (Par. 0086 Lim discloses the cyclic redundancy check generating a fixed string through extracting source address).
Das and Lim are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of Lim, to increase search performance. The suggestion/motivation to combine is that it would be obvious to try in order to prevent unnecessary searching (Par. 0010-0019 Lim).


As to claim 28 Das in combination with McHugh teaches each and every limitation of claim 25.
Das in combination with McHugh does not teach but Lim teaches wherein the hash calculation circuit employs a cyclic redundancy check (CRC) as a hash function (Par. 0086 Lim discloses the cyclic redundancy check generating a fixed string through extracting source address).
Das and Lim are analogous art because they are in the same field of endeavor, hash processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the hash key of Das to include the values of key portions of Lim, to increase search performance. The suggestion/motivation to combine is that it would be obvious to try in order to prevent unnecessary searching (Par. 0010-0019 Lim).



Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  September  8, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159